                                                                                        Sep 01, 2020
                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN                         s/ JeremyHeacox



IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR
AN ORDER AUTHORIZING THE
                                                               App. No.
                                                                          20-M-354
INSTALLATION AND USE OF PEN
REGISTER AND TRAP AND
TRACE DEVICE OR PROCESS


                                          APPLICATION


       The United States of America, moving by and through Margaret B. Honrath, its

undersigned counsel, respectfully submits under seal this ex parte application for an order

pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of a pen register and

trap and trace device or process (“pen-trap device”) to record, decode, and/or capture dialing,

routing, addressing, and signaling information associated with each communication to or from

the cell phone number 619-708-3605, whose listed subscriber is unknown. In support of this

application, the United States asserts:

       1.      This is an application, made under 18 U.S.C. § 3122(a)(1), for an order under 18

U.S.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

       2.      Such an application must include three elements: (1) “the identity of the attorney

for the Government or the State law enforcement or investigative officer making the

application;” (2) “the identity of the law enforcement agency conducting the investigation;” and

(3) “a certification by the applicant that the information likely to be obtained is relevant to an

ongoing criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b).

       3.      The undersigned applicant is an “attorney for the government” as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.



         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 1 of 7 Document 47-6
       4.       The law enforcement agency conducting the investigation is the Federal Bureau

of Investigation (FBI).

       5.       The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap device is relevant to an ongoing criminal investigation being conducted by the

FBI.

       6.       This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)

because it “has jurisdiction over the offense being investigated.” 18 U.S.C. § 3127(2)(A)(i).

                                    THE RELEVANT FACTS

       7.       The United States, including the FBI, is investigating possible violations of, inter

alia, 18 U.S.C. § 924(c) (Use of a firearm during a crime of violence) by is unknown.

       8.       The conduct being investigated involves use of the cell phone number 619-708-

3605. To further the investigation, investigators need to obtain the dialing, routing, addressing,

and signaling information associated with communications sent to or from that cell phone

number.

       9.       The pen-trap device sought by this application will record, decode, and/or capture

dialing, routing, addressing, and signaling information associated with each communication to or

from the cell phone number 619-708-3605, including the date, time, and duration of the

communication, and the following, without geographic limit:

               Any unique identifiers associated with the cell phone device used to make and

                receive calls with cell phone number 619-708-3605, or to send or receive other

                electronic communications, including the ESN, MEIN, IMSI, IMEI, SIM,

                MSISDN, or MIN; and

               Source and destination telephone numbers and email addresses.




                                          2
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 2 of 7 Document 47-6
                                  GOVERNMENT REQUESTS

       10.     For the reasons stated above, the United States requests that the Court enter an

Order authorizing the installation and use of a pen-trap device to record, decode, and/or capture

the dialing, routing, addressing, and signaling information described above for each

communication to or from the cell phone number 619-708-3605, to include the date, time, and

duration of the communication, without geographic limit. The United States does not request and

does not seek to obtain the contents of any communications, as defined in 18 U.S.C. § 2510(8).

       11.     The United States further requests that the Court authorize the foregoing

installation and use for a period of sixty days from the date of the Court’s Order, pursuant to 18

U.S.C. § 3123(c)(1).

       12.     The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that the Court order AT&T and any other person or entity providing wire or

electronic communication service in the United States whose assistance may facilitate execution

of the Order to furnish, upon service of the Order, information, facilities, and technical assistance

necessary to install the pen-trap device, including installation and operation of the pen-trap

device unobtrusively and with minimum disruption of normal service. Any entity providing such

assistance shall be reasonably compensated by the FBI, pursuant to 18 U.S.C. § 3124(c), for

reasonable expenses incurred in providing facilities and assistance in furtherance of the Order.

       13.     The United States further requests that the Court order AT&T and any other

person or entity whose assistance may facilitate execution of the Order to notify the applicant

and the FBI of any changes relating to the cell phone number 619-708-3605, and to provide prior

notice to the applicant and the FBI before terminating or changing service to the cell phone

number.




                                          3
          Case 2:20-cr-00170-JPS Filed 12/23/20 Page 3 of 7 Document 47-6
       14.      The United States further requests that the Court order that the FBI and the

applicant have access to the information collected by the pen-trap device as soon as practicable,

twenty-four hours per day, or at such other times as may be acceptable to them, for the duration

of the Order.

       15.      The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the

Court order AT&T and any other person or entity whose assistance facilitates execution of the

Order, and their agents and employees, not to disclose in any manner, directly or indirectly, by

any action or inaction, the existence of this application and Order, the resulting pen-trap device,

or this investigation, unless and until authorized by the Court, except that AT&T may disclose

the Order to an attorney for AT&T for the purpose of receiving legal advice.

       16.      The United States further requests that this application and any resulting Order be

sealed for a time period of six months, pursuant to 18 U.S.C. § 3123(d)(1).

       17.      The foregoing is based on information provided to me in my official capacity by

agents of the FBI.

       I declare under penalty of perjury that the foregoing is true and correct.

                Executed on September 1, 2020, at Milwaukee, Wisconsin.

                                              MATTHEW D. KRUEGER
                                              United States Attorney

                                      By:     s/ Margaret B. Honrath

                                              MARGARET B. HONRATH
                                              Assistant United States Attorney
                                              Eastern District of Wisconsin
                                              517 E. Wisconsin Ave, Room 530
                                              Milwaukee WI 53202
                                              414-297-1700




                                         4
         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 4 of 7 Document 47-6
                                                                                         Sep 01, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       s/ JeremyHeacox
                       FOR THE EASTERN DISTRICT OF WISCONSIN


IN RE APPLICATION OF THE
UNITED STATES OF AMERICA FOR                                  App. No.    20-M-354
AN ORDER AUTHORIZING THE
INSTALLATION AND USE OF PEN
REGISTER AND TRAP AND
TRACE DEVICE OR PROCESS


                                              ORDER


       Margaret B. Honrath, on behalf of the United States, has submitted an application

pursuant to 18 U.S.C. §§ 3122 and 3123, requesting that the Court issue an Order authorizing the

installation and use of a pen register and trap and trace device or process (“pen-trap device”) on

the cell phone number 619-708-3605, whose listed subscriber is unknown and which is

incorporated into this Order by reference.

       The Court finds that an attorney for the government has submitted the application and has

certified that the information likely to be obtained by such installation and use is relevant to an

ongoing criminal investigation being conducted by the Federal Bureau of Investigation, (FBI) of

is unknown in connection with possible violations of 18 U.S.C. § 924(c).

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that FBI may install and

use a pen-trap device to record, decode, and/or capture dialing, routing, addressing, and signaling

information associated with each communication to or from the cell phone number 619-708-

3605, including the date, time, and duration of the communication, and the following, without

geographic limit:

              Any unique identifiers associated with the cell phone device used to make and

               receive calls with cell phone number 619-708-3605, or to send or receive other



         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 5 of 7 Document 47-6
               electronic communications, including the ESN, MEIN, IMSI, IMEI, SIM,

               MSISDN, or MIN and

              Source and destination telephone numbers and email addresses.

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(c)(1), that the use and

installation of the foregoing is authorized for sixty days from the date of this Order;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §§ 3123(b)(2) and 3124(a)-(b), that

AT&T and any other person or entity providing wire or electronic communication service in the

United States whose assistance may, pursuant to 18 U.S.C. § 3123(a), facilitate the execution of

this Order shall, upon service of this Order, furnish information, facilities, and technical

assistance necessary to install the pen-trap device, including installation and operation of the

pen-trap devices unobtrusively and with minimum disruption of normal service;

       IT IS FURTHER ORDERED that the FBI reasonably compensate AT&T and any other

person or entity whose assistance facilitates execution of this Order for reasonable expenses

incurred in complying with this Order;

       IT IS FURTHER ORDERED that AT&T and any other person or entity whose assistance

may facilitate execution of this Order notify the applicant and the FBI of any changes relating to

cell phone number 619-708-3605, including changes to subscriber information, and to provide

prior notice to the FBI before terminating or changing service to the cell phone number;

       IT IS FURTHER ORDERED that the FBI and the applicant have access to the

information collected by the pen-trap device as soon as practicable, twenty-four hours per day, or

at such other times as may be acceptable to the FBI, for the duration of this Order;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d)(2), that AT&T and any

other person or entity whose assistance facilitates execution of this Order, and their agents and



                                                  2

         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 6 of 7 Document 47-6
employees, shall not disclose in any manner, directly or indirectly, by any action or inaction, the

existence of the application and this Order, the pen-trap device, or the investigation to any

person, unless and until otherwise ordered by the Court, except that AT&T may disclose this

Order to an attorney for AT&T for the purpose of receiving legal advice;

       IT IS FURTHER ORDERED that the application and this Order are sealed for a time

period of six months, pursuant to 18 U.S.C. § 3123(d)(1).



__________                                    __
                                                       _ _ ___
                                                            _ _____________
                                                      ____________________________
________ Date                                         STEPH HEN C. DRIES
                                                      STEPHEN
                                                      United States Magistrate Judge
                                                      App. No.




                                                 3

         Case 2:20-cr-00170-JPS Filed 12/23/20 Page 7 of 7 Document 47-6
